

117 S1669 IS: Military Retiree Survivor Comfort Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1669IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Portman (for himself, Ms. Warren, Mr. Cramer, Mr. Boozman, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to direct the forgiveness or offset of an overpayment of retired pay paid to a joint account for a period after the death of the retired member of the Armed Forces.1.Short titleThis Act may be cited as the Military Retiree Survivor Comfort Act.2.Forgiveness or offset of overpayment of retired pay paid to a joint account for a period after the death of the retired member of the Armed Forces(a)When payment deposited to joint accountSection 2771 of title 10, United States Code, is amended by adding at the end the following new subsection:(e)In the case of overpayment of retired or retainer pay, arising from payment of such retired or retainer pay for any period after the date of the death of a recipient through the last day of the month in which such death occurs, if such payment is electronically deposited in an accredited financial institution to a joint account bearing the name of the decedent and another individual who is the decedent’s designated beneficiary under subsection (a)(1), the Secretary of Defense—(1)if the decedent is an individual to whom section 1448 of this title applies, shall elect to—(A)forgive the overpayment on behalf of the United States; or(B)offset the overpayment pursuant to section 1450(n) of this title; or(2)if the decedent is not an individual to whom section 1448 of this title applies, shall forgive the overpayment on behalf of the United States..(b)Coordination with Survivor Benefit PlanSection 1450 of title 10, United States Code, is amended—(1)in subsection (a), by inserting , or that applies under subsection (n) after under subsection (j); and(2)by adding at the end the following new subsection:(n)Special rule in case of certain final retired pay overpaymentIn a case described in section 2771(e) of this title, if the individual described in that subsection other than the decedent is the beneficiary of the decedent under the Plan, each of the first 12 payments, following the death of the decedent, of the annuity payable to the decedent’s beneficiary under the Plan, shall be reduced by one-twelfth of such overpayment..(c)Effective dateThe amendments made by this section shall apply with respect to payments made to persons who die on or after the date of the enactment of this Act.